DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-22 and 16-20 in the reply filed on 04/26/2022 is acknowledged.
Response to Arguments
Applicant’s arguments, see Arguments/Remarks, filed 8/3/2022, with respect to the rejection(s) of claim(s) 1 and 16 under Chen and Jauh have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yang’164 and Kim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 10 and 16- 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2020/0305164, hereinafter “Yang’164”) in view of Kim et al. (WO 2021/071149, hereinafter “Kim”) Examiner’s note: Citations from Kim is based on Patent Scope machine translation attached.
For claim 1, Yang’164 discloses A method, comprising: 
selecting at least two resource units to be used for communications to a single client device (At 2205, the AP may allocate a set of RUs for a STA in a BSS of the AP, the set of RUs associated with two or more available bandwidth segments of a bandwidth allocation; see Yang’164 par. 0366 and Fig. 22); and 
Yang’164 does not explicitly disclose transmitting data in duplicate via each of the at least two resource units to the client device such that the client device is able to combine the data from each of the at least two resource units into a single instance of the data. 
Kim discloses transmitting data in duplicate via each of the at least two resource units to the client device (RU1 and RU4 are allocated to STA1, and data transmitted through RU1 (eg, PSDU, HARQ burst, HARQ data, information bits, etc.) may be the same as data transmitted through RU4; see Kim par. 307; since multiple RUs of RU1 and RU4 are allocated to STA1 and the same data (PSDU#1) is transmitted to each RU, SDI (Same Data Indication) is set to 1 in information corresponding to RU1 and RU4. For example, data transmitted through RU4 may be duplicated data transmitted through RU1; see Kim par. 314) such that the client device is able to combine the data from each of the at least two resource units into a single instance of the data (data may be received more reliably by combining RU1 and RU4; see Kim par. 0307; The transmitting STA may transmit a PPDU including a second data field that is a duplicate of the first data field. Through the duplicated data field, the receiving STA may more reliably receive data through a frequency diversity gain. In addition, information related to that the first data field and the second data field includes the same data may be transmitted so that the receiving STA can know that the first data field and the second data field are the same data. Accordingly, the receiving STA can combine the data received from each RU and receive the frame more reliably; see Kim par. 317). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Kim's arrangement in Yang’164's invention to more reliably receive data through a frequency diversity gain and to combine the data received from each RU and receive the frame more reliably (see Kim par. 5).
For claim 2, Yang’164 discloses The method of claim 1, wherein the at least two resource units are associated with non-contiguous frequency ranges (the AP 102-a and the STA 104-a may support flexible channel aggregation for transmitting SU PPDUs over a non-contiguous frequency channel included within the extended BSS bandwidth 505. That is, multiple RUs may be assigned to a same user, which may include SU transmission on a punctured bandwidth that includes multiple RUs that are contiguous, or noncontiguous, or both, where the multiple RUs may each be an example of a data unit; see Yang’164 par. 0220, 0296).
For claim 3, Yang’164 discloses The method of claim 1, wherein the at least two resource units are in a first radio band, the method of claim 1 further comprising: 
selecting a second radio band over which to transmit the data in duplicate (multiple RUs may be assigned to multiple users for MUOFDMA transmission with each user assigned to have multiple RUs that are contiguous, or noncontiguous, or both, as described herein. For example, the available frequency spectrum of the extended BSS bandwidth 505 may be divided into multiple non-adjacent or nonadjacent RUs each including a number of different frequency subcarriers ("tones"). Different RUs may be allocated or assigned by the AP 102-a at particular times. The sizes and distributions of the RUs may be referred to as an RU allocation. As part of the flexible channel aggregation, the AP 102-a may allocate multiple non-adjacent RUs as part of an RU aggregation; see Yang’164 par. 0220); and 
transmitting the data in duplicate over the first radio band and the second radio band (The wireless communication device may support flexible channel aggregation for transmitting SU PPDUs over a non-contiguous frequency channel that is divided into multiple adjacent or non-adjacent RUs; see Yang’164 par. 0234).
For claim 4, Yang’164 discloses The method of claim 3, wherein the first and second radio bands are selected from the group consisting of 2.4 gigahertz (GHz), 5 GHz, and 6 GHz (the AP 102-a and the STA 104-a may transmit SU PPDUs in an unlicensed spectrum, which may be a portion of spectrum that includes frequency bands traditionally used by Wi-Fi technology, such as the 2.4 GHz band, the 5 GHz band, the 60 GHz band, the 3.6 GHz band, and the 900 MHz band. Additionally, or alternatively, the AP 102-a and the STA 104-a may communicate in other frequency bands, such as the 6 GHz band, which may support both licensed and unlicensed communications; see Yang’164 par. 0218, 0417).
For claim 10, Yang’164 discloses The method of claim 1, wherein the at least two resource units are portions of an orthogonal frequency-division multiple access (OFDMA) frame (The MAC layer is configured to perform or facilitate the coding and decoding of frames, spatial multiplexing, STBC, beamforming, and OFDMA resource allocation, among other operations or techniques; see Yang’164 par. 0281; the allocation component 1610 may allocate the set of RUs for the STA in the BSS of the AP is based on an OFDMA mode; see Yang’164 par. 0295).
For claim 16, Yang’164 discloses A client device (FIG. 21 shows a diagram of a system 2100 including a device 2105; see Yang’164 par. 0359 and Fig. 21), comprising: 
one or more processors (Processor 2140; see Yang’164 par. 0364 and Fig. 21); 
one or more non-transitory computer-readable media containing instructions that, when executed by the one or more processors, cause the client device to perform operations (Processor 2140 may be configured to execute computer-readable instructions stored in a memory to perform various functions, such as functions or tasks supporting data parsing to support RU aggregation; see Yang’164 par. 0364 and Fig. 21) comprising: 
receiving data in duplicate via at least two resource units from a transmitting device (the AP 102-a and the STA 104-a may support flexible channel aggregation for transmitting SU PPDUs over a non-contiguous frequency channel included within the extended BSS bandwidth 505. That is, multiple RUs may be assigned to a same user, which may include SU transmission on a punctured bandwidth that includes multiple RUs that are contiguous, or noncontiguous, or both, where the multiple RUs may each be an example of a data unit; see Yang’164 par. 0220); 
demodulating each individual instance of the data in duplicate (The receiving device (such as an AP or an STA) may receive the SU PPDU over the non-contiguous channel and perform demodulation and decoding of the coded information bits. Based on the joint encoding, the receiving device may perform separate modulation for the received signaling over each of the RUs of the flexible channel aggregation and may decode the received signaling having a same code rate; see Yang’164 par. 0241).
The combination of Chen and Noh does not explicitly disclose storing each of the individual instances of the data received in duplicate in a common buffer; and combining the individual instances of the data received in duplicate into a combined instance of the data, the combined instance of the data having a higher received strength compared to the individual instances of the data.  Kim discloses storing each of the individual instances of the data received in duplicate in a common buffer; and combining the individual instances of the data received in duplicate into a combined instance of the data (The transmitting STA may transmit a PPDU including a second data field that is a duplicate of the first data field. Through the duplicated data field, the receiving STA may more reliably receive data through a frequency diversity gain. In addition, information related to that the first data field and the second data field includes the same data may be transmitted so that the receiving STA can know that the first data field and the second data field are the same data. Accordingly, the receiving STA can combine the data received from each RU and receive the frame more reliably; see Kim par. 317), the combined instance of the data having a higher received strength compared to the individual instances of the data (In order to increase the reliability of data transmission, there is a method of transmitting the same data to multiple RUs....Referring to FIG. 27 , RU1 and RU4 are allocated to STA1, and data transmitted through RU1 (eg, PSDU, HARQ burst, HARQ data, information bits, etc.) may be the same as data transmitted through RU4. The STA may acquire data even by successfully receiving only one of the two data (eg, PSDU). Also, in some cases, data may be received more reliably by combining RU1 and RU4. Also for STA2, the data (PSDU#2) transmitted to RU2 and RU3 are the same; see Kim par. 305-307). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Kim's arrangement in Yang’164's invention to more reliably receive data through a frequency diversity gain and to combine the data received from each RU and receive the frame more reliably (see Kim par. 5).
For claim 17, Yang’164 does not explicitly disclose The client device of claim 16, wherein the operations further comprise receiving additional instances of the data in duplicate across multiple radio bands.  Kim discloses The client device of claim 16, wherein the operations further comprise receiving additional instances of the data in duplicate across multiple radio bands (Since multiple RUs of RU2 and RU3 are allocated to STA2, and different data (PSDU#1 for RU2, PSDU#2 for RU3) are transmitted to each RU, in order to indicate this, in the information corresponding to RU2 and RU3, SDI ( Same Data Indication) may be set to 0; see Kim par. 314). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Kim's arrangement in Yang’164's invention to more reliably receive data through a frequency diversity gain and to combine the data received from each RU and receive the frame more reliably (see Kim par. 5).
For claim 18, Yang’164 discloses The client device of claim 17, wherein the multiple radio bands are selected from the group consisting of 2.4 gigahertz (GHz), 5 GHz, and 6 GHz (the AP 102-a and the STA 104-a may transmit SU PPDUs in an unlicensed spectrum, which may be a portion of spectrum that includes frequency bands traditionally used by Wi-Fi technology, such as the 2.4 GHz band, the 5 GHz band, the 60 GHz band, the 3.6 GHz band, and the 900 MHz band. Additionally, or alternatively, the AP 102-a and the STA 104-a may communicate in other frequency bands, such as the 6 GHz band, which may support both licensed and unlicensed communications; see Yang’164 par. 0218, 0417). 
Claims 5-7, 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang’164 and Kim, and further in view of Noh et al. (US 2021/0367722, with priority date from provisional application No. 62/885,101 filed on Aug. 9, 2019, hereinafter “Noh”).
For claim 5, the combination of Yang’164 and Kim does not explicitly disclose The method of claim 1, further comprising adding a duplication indicator to a packet being transmitted with the data, the duplication indicator signifying to the client device that the packet is carrying the data that is being transmitted in duplicate to the client device. Noh discloses The method of claim 1, further comprising adding a duplication indicator to a packet being transmitted with the data, the duplication indicator signifying to the client device that the packet is carrying the data that is being transmitted in duplicate to the client device (an EHT SIG content channel includes control information to indicate a data type for multiple RUs assigned to a STA. In these embodiments, the EHT SIG content channel includes a common field and a user specific field. In some embodiments, a user field in the user specific field includes first information bits (e.g., one or more bits) for a non-MU-MIMO allocation to indicate that assigned RUs are duplicated; see Noh par. 0137-0138). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Noh's arrangement in Yang’164's invention to support flexible OFDMA RU allocation to a STA, data to be transmitted is selectively applied to each assigned RU to efficiently earn performance gain according to channel, data size, etc. (see Noh par. 0136). (Examiner’s note: Please refer to provisional application No. 62/885,101, filed on Aug. 9, 2019, Specification pages 22-23 for priority data on this citation).
For claim 6, the combination of Yang’164 and Kim does not explicitly disclose The method of claim 5, wherein the duplication indicator includes instructions that the client device is to continue to receive future data in duplicate until informed otherwise. Noh discloses The method of claim 5, wherein the duplication indicator includes instructions that the client device is to continue to receive future data in duplicate until informed otherwise (when the first information bits are set to a first state ( e.g., 1 ), this indicates that the data assigned/within the RUs are duplicated. Where the first information bits are set to a second state (e.g., 0 ), this indicates that the data assigned to RUs are different (i.e.,non-duplicated); see Noh par. 0137). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Noh's arrangement in Yang’164's invention to support flexible OFDMA RU allocation to a STA, data to be transmitted is selectively applied to each assigned RU to efficiently earn performance gain according to channel, data size, etc. (see Noh par. 0136). (Examiner’s note: Please refer to provisional application No. 62/885,101, filed on Aug. 9, 2019, Specification pages 22-23 for priority data on this citation).
For claim 7, the combination of Yang’164 and Kim does not explicitly disclose The method of claim 5, wherein the duplication indicator includes an identification of which resources correspond to the at least two resources units within which the data is being transmitted in duplicate. Noh discloses The method of claim 5, wherein the duplication indicator includes an identification of which resources correspond to the at least two resources units within which the data is being transmitted in duplicate (As noted above, in some embodiments, a content channel (e.g., an EHT SIG content channel) includes signaling information to help decode a portion of multiple Rus assigned to a STA. The content channel (e.g., the EHT SIG content channel) includes a common field and a user specific field. The common field includes an RU allocation subfield and the user specific field includes a user field. In some embodiments, the RU allocation subfield has one or more bits (e.g., 8 bits) to indicate RU assignment to STAs and the user field has one or more bits ( e.g., 11 bits) to indicate corresponding STA identifiers. When corresponding user fields have the same station identifier (STA-ID), the STA is assigned multiple RUs; see Noh par. 0134). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Noh's arrangement in Yang’164's invention to support flexible OFDMA RU allocation to a STA, data to be transmitted is selectively applied to each assigned RU to efficiently earn performance gain according to channel, data size, etc. (see Noh par. 0136). (Examiner’s note: Please refer to provisional application No. 62/885,101, filed on Aug. 9, 2019, Specification pages 21 for priority data on this citation).
For claim 11, the combination of Yang’164 and Kim does not explicitly disclose The method of claim 1, further comprising tuning a target amount of gain based on previous communications with the single client device. Noh discloses The method of claim 1, further comprising tuning a target amount of gain based on previous communications with the single client device (different data could be assigned to each RU to earn the frequency diversity gain and/or data could be assigned (e.g., duplicated) to each RU to earn MRC gain; see Noh par. 0136, 0108). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Noh's arrangement in Yang’164's invention to support flexible OFDMA RU allocation to a STA, data to be transmitted is selectively applied to each assigned RU to efficiently earn performance gain according to channel, data size, etc. (see Noh par. 0136). (Examiner’s note: Please refer to provisional application No. 62/885,101, filed on Aug. 9, 2019, Specification pages 22 for priority data on this citation).
For claim 20, the combination of Yang’164 and Kim does not explicitly disclose The client device of claim 19, wherein packets carrying the data received in duplicate include a duplication indicator signifying that the packets are carrying the data that is being transmitted in duplicate to the client device. Noh discloses The client device of claim 19, wherein packets carrying the data received in duplicate include a duplication indicator signifying that the packets are carrying the data that is being transmitted in duplicate to the client device (an EHT SIG content channel includes control information to indicate a data type for multiple RUs assigned to a STA. In these embodiments, the EHT SIG content channel includes a common field and a user specific field. In some embodiments, a user field in the user specific field includes first information bits (e.g., one or more bits) for a non-MU-MIMO allocation to indicate that assigned RUs are duplicated; see Noh par. 0137-0138). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Noh's arrangement in Chen's invention to support flexible OFDMA RU allocation to a STA, data to be transmitted is selectively applied to each assigned RU to efficiently earn performance gain according to channel, data size, etc. (see Noh par. 0136). (Examiner’s note: Please refer to provisional application No. 62/885,101, filed on Aug. 9, 2019, Specification pages 22-23 for priority data on this citation). 
Claims 8, 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yang’164 and Kim, and further in view of Yang et al. (US 2021/0143955, hereinafter “Yang’955”).
For claim 8, the combination of Yang’164 and Kim does not explicitly disclose The method of claim 1, further comprising sending an initial communication to the client device at a given transmission power, and wherein each of the transmissions of the data in duplicate are also at the given transmission power. Yang’955 discloses The method of claim 1, further comprising sending an initial communication to the client device at a given transmission power, and wherein each of the transmissions of the data in duplicate are also at the given transmission power (The wireless communication network 200 (for example, a Wi-Fi system or WLAN) may use logical RUs as building blocks for a distributed RU 210. In some implementations, each of the logical RUs may span or include 26 tones (subcarriers) and may be referred to as a logic RU26. A transmitting device (for example, the AP 102-a or the STA 104-a) may spread the tones of a logic RU over a specific bandwidth to obtain a power advantage for the transmission (for example, to increase the transmit power while maintaining a PSD limitation); see Yang’955 par. 0057-0058 and Fig. 2). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Yang’955 arrangement in Yang’164’s invention to efficiently utilize a given channel bandwidth. For example, tones of an RU may be distributed across the channel bandwidth to improve frequency diversity for the RU, such as by increasing a frequency range associated with the tones of the RU (see Yang’955 par. 0039).
For claim 9, the combination of Yang’164 and Kim does not explicitly disclose The method of claim 1, further comprising, for the transmission for each of the at least two resource units, complying with a transmit power per unit frequency constraint. Yang’955 discloses The method of claim 1, further comprising, for the transmission for each of the at least two resource units, complying with a transmit power per unit frequency constraint (a device may reduce power when communicating via one or more RUs, such as based on a power spectral density (PSD) limit for a communication bandwidth including the one or more RUs. In some implementations, a channel bandwidth may have a transmit power constraint (such as a regulatory constraint or a capability constraint) for communications in terms of PSD (for example, in a PSD-limited domain)… Communications over some RUs may therefore be reduced in transmit power to remain within the PSD limit. Additionally or alternatively, a channel bandwidth may be subject to constraints in available frequency ranges, and improved techniques are generally desired; see Yang’955 par. 0035). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Yang’955’s arrangement in Yang’164’s invention to efficiently utilize a given channel bandwidth. For example, tones of an RU may be distributed across the channel bandwidth to improve frequency diversity for the RU, such as by increasing a frequency range associated with the tones of the RU (see Yang’955 par. 0039).
For claim 19, Yang’164 discloses The client device of claim 18, further comprising a single antenna (the device 2105 may include a single antenna 2125; see Yang par. 0362 and Fig. 21) and 
The combination of Yang’164 and Kim does not explicitly disclose wherein at least two of the individual instances of the data received in duplicate are received at different times. Yang’955 discloses wherein at least two of the individual instances of the data received in duplicate are received at different times (Different RUs may be allocated or assigned by an AP 102 to different STAs 104 at particular times; see Yang’955 par. 0051). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Yang’955’s arrangement in Yang’164’s invention to efficiently utilize a given channel bandwidth. For example, tones of an RU may be distributed across the channel bandwidth to improve frequency diversity for the RU, such as by increasing a frequency range associated with the tones of the RU (see Yang’164 par. 0039).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAE S LEE whose telephone number is (571)272-8236. The examiner can normally be reached 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAE S LEE/Examiner, Art Unit 2415